Citation Nr: 0807348	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-39 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for arthritis of the left 
ring finger.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Army from 
January 1958 to October 1960, and in the U.S. Navy from 
October 1962 to March 1969.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision rendered by the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA).  On his VA Form 9, Appeal to the 
Board of Veterans' Appeals, the appellant requested a hearing 
before a Veterans Law Judge.  However, in a January 2008 
letter, the appellant's representative cancelled the request 
for a hearing.  

The Board notes that in December 2007, the veteran filed a 
claim seeking an increased rating for service-connected 
hearing loss.  This claim is not on appeal to the Board, and 
accordingly, and in consideration of recent decision Vasquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008)(prescribing VA's notice obligation in cases where the 
claimant is seeking an increased rating for service-connected 
disability), is referred to the RO for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that left third finger arthritis is due 
to an injury incurred during active duty service in the U.S. 
Navy.  While the veteran was afforded a VA examination in 
connection with the claim, the Board finds that it is 
inadequate for rating purposes.  38 U.S.C.A. § 5103A(d).  As 
such, the claim must be remanded to the RO for additional 
action.  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

In this matter, there is evidence that the veteran sustained 
a chip fracture to the distal tip of the left third finger 
while serving in the U.S. Navy in September 1963.  The 
veteran was afforded a VA examination in July 2007.  Results 
of the examination revealed arthritis of the left third 
proximal interphalangeal joint.  As such, there is evidence 
of record showing a medical diagnosis of a current disability 
and medical evidence of in-service incurrence of a left third 
finger injury.  The unresolved question is whether there is 
medical evidence of a nexus between the in-service injury and 
the current condition.  

Unfortunately, the evidence obtained on this point during the 
July 2007 VA examination is confusing and contradictory.  

In the "Summary of Diagnosis" section of the examination 
report, the examiner lists the "Diagnosis or etiology of the 
problem" as being an "old chip fracture of the left 
proximal phalanx distally.  The "problem associated with the 
diagnosis" is arthritis of the left third proximal 
interphalangeal joint.  While the summary appears to show a 
relationship between the current left third finger condition 
and an in-service injury, in concluding the report the 
examiner opines that the arthritic changes to the left third 
finger are not likely related to an old chip fracture of the 
same finger.  No rationale for the opinion was provided.  

Based on this evidence, it is unclear as to whether there is 
any relationship between a current left third finger 
condition and an injury during service.  As such, upon 
remand, a supplemental opinion should be obtained.  

In addition, the record reflects that the veteran received or 
continues to receive Social Security disability benefits.  
The record does not indicate if these records are relevant to 
the veteran's claim of service connection for a left third 
finger disability.  Nevertheless, where VA has actual notice 
that the appellant is receiving disability benefits from the 
SSA, the duty to assist requires VA to obtain a copy of the 
decision and the supporting medical records upon which the 
award was based.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Because such records may be useful in adjudicating 
the veteran's claim, the Board finds that an effort should be 
made to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and obtain a copy of that 
agency's decision concerning the award of 
disability benefits in 1988, including any 
medical records used to make the decision.  
If the search for any such records yields 
negative results, this fact should be 
clearly noted in the claims folder.  

2.  Thereafter, return the claims file to 
the examiner who conducted the VA 
examination in July 2007.  Following a 
review of the claims file, to include any 
additional evidence added to the record, 
the examiner should clarify and reconcile 
the statements made in the July 2007 
examination report with respect to the 
relationship between a chip fracture 
injury during service and any current 
third finger arthritis.  

If the examiner who conducted the July 
2007 VA examination is unavailable, 
schedule the veteran for a new VA 
examination.  Following a physical 
examination and review of the claims file, 
the examiner should offer an opinion as to 
whether it is it is at least as likely as 
not (i.e. a 50 percent or greater 
probability) that any current left third 
finger disability is etiologically related 
to an injury incurred during service.  

The examiner(s) should support any 
conclusion(s) by referencing the evidence 
of record and the rationale for all 
opinions expressed should be set forth in 
detail.  

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence, including any 
evidence received since issuance of the 
most recent Supplemental Statement of the 
Case.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



